 

 

Sours

 

aie of Fanos
UNITED STATES DISTRICT COURT FEB 2 2020
SOUTHERN DISTRICT OF TEXAS pag pratig Cle of Cot
CORPUS CHRISTI DIVISION
UNITED STATES OF AMERICA §
§
v. § CRIMINAL NUMBER: 2:20-mj-479
§ a
LEONARD CORNELIUS g

STIPULATION OF FACT IN SUPPORT OF GUILTY PLEA
The defendant, LEONARD CORNELIUS, has agreed to stipulate with the United States
Attorney for the Southern District of Texas, Ryan K. Patrick, through the undersigned Assistant
United States Attorney, to the following facts. The parties agree that these facts are sufficient to
establish a factual basis for the defendant’s plea, pursuant to Fed. R. Crim. P. 11()(3).
I. !
The defendant confesses that within the Southern District of Texas on or about March 22,

2018,

1) That the defendant took a bald eagle or golden eagle;

2) That the defendant acted knowingly or with wanton disregard for the
consequences of his actions; and

2) That the taking was not specifically permitted under Title 16 U.S.C. § 668 or
regulations issued pursuant to that subchapter.

IL
The defendant further stipulates that had the case proceeded to trial the United States
would have called witnesses who would have testified that:
On March 22, 2018, Texas Parks and Wildlife Game Wardens located a'dead bald eagle
and a number of other dead animals that appeared to have been poisoned near a farm field

located southeast of Bay City, Texas. United States Fish and Wildlife Agents responded to the

scene and began looking for the source of the poison. The agents encountered the defendant
 

 

 

inspecting the nearby farm fields. Agents explained that they were looking for a source of

|
poison which had killed animals in the area. Cornelius admitted that he had put out poison to kill
birds that were damaging his crops on or about March 9, 2018. Cornelius confessed to mixing
approximately thirty pounds of corn with Bidrin 8, a restricted use pesticide, and spreading the
poisoned corn on several of his fields for the purpose of killing birds. He acknowledged seeing
dead birds and several dead hogs in the area after he spread the poison. Under the supervision of
the agents, Cornelius removed the remaining poisoned corn from the fields.

The dead bald eagle and a sample of the poisoned corn were both submitted to the
National Fish and Wildlife Forensics Laboratory for examination. Laboratory analysis
confirmed the bald eagle’s death was caused by organophosphate poisoning. The specific
organophosphate poison, Dicrotophos, was present in both the stomach contents of the bald eagle

and the samples of poisoned corn provided from Cornelius fields. Dicrotophos is the active

ingredient in the restricted use pesticide Bidrin 8. |

The undersigned have thoroughly reviewed, understand, and agree that the information

contained in this Stipulation of Fact is true and correct.

22h

LEONARD CORNELIUS

 

orneyfor Defendant

RYAN K. PATRICK

  

ROBERT D. THORPE JR.
Assistant United States Attorney
